         Case 1:18-cv-02739-TJK Document 38 Filed 11/16/20 Page 1 of 18




                             UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA


DANA MARIE BERNHARDT et al.,

               Plaintiffs,

       v.                                            Civil Action No. 18-2739 (TJK)

ISLAMIC REPUBLIC OF IRAN et al.,

               Defendants.


                                 MEMORANDUM OPINION

       The families of two deceased American contractors sue Iran and four related financial

institutions—the HSBC Defendants—for their alleged roles in an al-Qaeda terrorist’s 2009

suicide attack at a military installation in Afghanistan. Before the Court is the HSBC

Defendants’ motion to dismiss the claims against them, asserted under the Justice Against

Sponsors of Terrorism Act, for (1) lack of personal jurisdiction over the non-U.S. HSBC

Defendants and (2) failure to state a claim as to all the HSBC Defendants. For the reasons

explained below, the Court will grant the motion and dismiss the claims against the HSBC

Defendants.

I.     Background

       According to the Amended Complaint, on December 30, 2009, Humam Khalil al-Balawi,

a suicide bomber, attacked personnel at Camp Chapman, a “secret CIA base” in Afghanistan,

killing nine, including Dane Paresi, a former Green Beret, and Jeremy Wise, a former Navy

SEAL. ECF No. 10 (“Am. Compl.”) ¶¶ 22–23, 227. The Central Intelligence Agency (CIA)

allegedly thought that Balawi was a double agent working for the United States by infiltrating al-
         Case 1:18-cv-02739-TJK Document 38 Filed 11/16/20 Page 2 of 18




Qaeda’s leadership in Northwest Pakistan. Id. ¶ 24. Instead, tragically, he was a triple agent

loyal to al-Qaeda. Id. ¶ 25.

        But according to Plaintiffs, the Camp Chapman suicide attack was part of a broader

conspiracy by al-Qaeda and its allies, including the Islamic Republic of Iran (“Iran”), to attack

the United States and its allies with acts of international terrorism. Id. ¶ 26. Plaintiffs allege that

Iran has long supported al-Qaeda, id. ¶¶ 56-101, and, relevant here, served as a “critical transit

point for funding to support [al-Qaeda’s] activities in Afghanistan and Pakistan,” id. ¶ 27.

Plaintiffs further allege that the conspiracy was facilitated by a larger group of co-conspirators

who “willingly provided material support and resources to the conspirators, including financial

services, while knowing that such services would facilitate terrorist attacks” like the one at Camp

Chapman, including Bank Melli Iran (“Bank Melli”), Bank Saderat PLC in Iran (“Bank

Saderat”) and Al Rajhi Bank in Saudi Arabia. Id. ¶ 29.

       One step further, Plaintiffs allege that the four related financial institutions at issue

here—HSBC Holdings PLC (“HSBC”), HSBC Bank PLC (“HBEU”), HSBC Bank USA, N.A.

(“HBUS”), and HSBC North America Holdings Inc. (“HBNA”) (collectively, the “HSBC

Defendants”)—funded and facilitated this conspiracy by laundering funds and engaging in other

illicit financial transactions with Iran and these other co-conspirators. Id. ¶ 29. HSBC is a

United Kingdom bank holding company with its principal place of business in London, which

“owns and/or controls” HBEU, HBNA, and HBUS. Id. ¶ 12; ECF No. 32 (“MTD”) at 4. HBEU

is a financial institution organized under the laws of England and Wales, also headquartered in

London. Am. Compl. ¶ 13; MTD at 4. HBNA is a holding company located in New York City

that owns HBUS, a nationally chartered bank that operates more than 240 bank branches

throughout the United States. Am. Compl. ¶¶ 14-15; MTD at 4.




                                                   2
         Case 1:18-cv-02739-TJK Document 38 Filed 11/16/20 Page 3 of 18




       According to Plaintiffs, the HSBC Defendants joined a financial conspiracy to provide

material support for these acts of terrorism by, among other things, over “the course of nearly ten

years . . . purposely, knowingly, and/or recklessly violat[ing] the [anti-money laundering]

statutes and other economic sanctions levied against Iran and various Iranian banking

institutions, id. ¶ 31, and providing “substantial assistance to banks known to be connected to the

same terrorist financial network, such as Al Rajhi Bank, id. at 36. In particular, Plaintiffs allege

that the HSBC Defendants—in particular HBUS and HBEU—joined the financial conspiracy by

devising fraudulent schemes in which they “stripped” or “repaired” transactions with Iranian

banks, including Bank Melli and Bank Saderat (“the Iranian Banks”), to hide the true nature of

transactions that originated in Iran or were otherwise associated with Iran or Specially

Designated Nationals and Blocked Persons (SDNs). Id. ¶¶ 32, 134-37. Thus, Plaintiffs say, they

allowed those transactions to avoid detection by the Treasury Department’s Office of Foreign

Assets Control (OFAC), thereby intentionally violating U.S. law. 1 Id. ¶ 32. Similarly, Plaintiffs

assert that the HSBC Defendants, especially HBUS and HBEU, engaged in fraudulent schemes

to avoid OFAC detection, including one in which they would style transactions as bank-to-bank

“cover” transactions to hide the identity of the transaction originator, also in violation of U.S.

law. Id. ¶¶ 33, 138-50. According to Plaintiffs, in 2010, HBUS hired Deloitte LLP as an outside

auditor to identify OFAC-sensitive transactions that the HSBC Defendants had illegally

conducted. Id. ¶ 34. That review identified more than 25,000 illegal transactions involving Iran,

valued at more than $19.4 billion. Id. On top of these alleged violations, according to Plaintiffs,




1
  According to the Amended Complaint, in 2006, OFAC announced sanctions against Bank
Saderat, and a year later, listed Bank Saderat as a specially designated global terrorist (SDGT).
Id. ¶ 103–04. In 2007, OFAC named Bank Melli as an SDN. Id. ¶ 109.



                                                  3
         Case 1:18-cv-02739-TJK Document 38 Filed 11/16/20 Page 4 of 18




the HSBC Defendants assisted banks with connections to al-Qaeda, such as Al Rajhi Bank,

which was widely known to serve as a conduit for terrorist transactions. 2 Id. ¶¶ 35, 151-185.

Despite pressure from HBUS’s own in-house compliance department to end the affiliation, they

say, it provided Al Rajhi Bank access to nearly one billion dollars in U.S. banknotes through

2010. Id. ¶ 177-182. Finally, Plaintiffs accuse the HSBC Defendants of advancing the

conspiracy by maintaining intentionally weak anti-money laundering policies and failing to

perform adequate due diligence in various ways, including relating to its correspondent bank

relationships. Id. ¶¶ 186-202.

       The Amended Complaint asserts two counts against the HSBC Defendants under the

Justice Against Sponsors of Terrorism Act (JASTA), 18 U.S.C. § 2333(d): one for aiding and

abetting the extrajudicial killings of Paresi and Wise (Count II), and the other for participating in

a conspiracy that caused their deaths (Count III). Earlier this year, the HSBC Defendants moved

to dismiss these counts, asserting that (1) the Court lacks personal jurisdiction over the two non-

U.S. HSBC Defendants, HSBC and HBEU, 3 and (2) the Amended Complaint must be dismissed

as to all HSBC Defendants because Plaintiffs have failed to state a claim against them under

JASTA’s secondary liability provisions. ECF No. 32.

II.    Legal Standards

       To survive a motion to dismiss for lack of personal jurisdiction, a plaintiff bears the

burden of making “a prima facie showing of the pertinent jurisdictional facts.” Livnat v.



2
  Plaintiffs allege that the Treasury Department identified Sulaiman bin Abdulaziz Al Rajhi, a
founder of Al Rajhi Bank and its former Chief Executive Officer and Chairman of the Board, as
a key financial contributor to al-Qaeda. Id. ¶ 118–19. And they assert that as early as 2003, the
CIA designated Al Rajhi Bank as a conduit for extremist financing. Id. ¶ 122.
3
 The HSBC Defendants do not contest personal jurisdiction over HBUS and HBNA. MTD at 7
n.3.


                                                  4
          Case 1:18-cv-02739-TJK Document 38 Filed 11/16/20 Page 5 of 18




Palestinian Auth., 851 F.3d 45, 56–7 (D.C. Cir. 2017) (internal quotes omitted). A plaintiff

“must allege specific acts connecting [each] defendant with the forum.” IMAPizza, LLC v. At

Pizza Ltd., 334 F. Supp. 3d 95, 108 (D.D.C. 2018) (quoting Second Amendment Found. v. U.S.

Conf. of Mayors, 274 F.3d 521, 524 (D.C. Cir. 2001)). Factual disputes must be resolved in

favor of the plaintiff, but the Court need not accept unsupported inferences. Livnat, 851 F.3d at

57.

        “To survive a motion to dismiss [for failure to state a claim], a complaint must contain

sufficient factual matter, accepted as true, to state a claim to relief that is plausible on its face.”

Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (citing Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570

(2007)). “A claim has facial plausibility when the plaintiff pleads factual content that allows the

court to draw the reasonable inference that the defendant is liable for the misconduct alleged.”

Id. The Court should consider only well-pleaded factual allegations and ignore mere conclusory

legal statements. Id.

III.    Analysis

        A.      Personal Jurisdiction

        Plaintiffs argue that this court has specific personal jurisdiction over HSBC and HBEU

under Rule 4(k)(2) of the Federal Rules of Civil Procedure. 4 That Rule permits a federal court to

exercise jurisdiction over (1) a claim arising under federal law, (2) against a defendant served by

a summons, (3) that is not subject to the jurisdiction of any single state court, (4) provided that

the exercise of federal jurisdiction is consistent with the Constitution (and laws) of the United

States. Mwani v. bin Laden, 417 F.3d 1, 10 (D.C. Cir. 2005). The parties do not dispute that



4
  In their motion, Defendants note that “Plaintiffs do not appear to advance a theory of general
jurisdiction, nor could they,” MTD at 9 n.4, and Plaintiffs do not quarrel with this proposition in
their opposition, ECF No. 33.


                                                    5
         Case 1:18-cv-02739-TJK Document 38 Filed 11/16/20 Page 6 of 18




first three elements are satisfied: (1) Plaintiffs’ claims arise out of federal law, 18 U.S.C.

§ 2333(d), Am. Compl. ¶¶ 254–80; (2) HSBC and HBEU formally agreed to waive service, ECF

Nos. 14–15; and (3) HSBC and HBEU assert that they “are not subject to jurisdiction in any

state’s court of general jurisdiction,”5 MTD at 9.

       Thus, the Court’s personal jurisdiction over HSBC and HBEU turns on the final element.

“Whether the exercise of jurisdiction is ‘consistent with the Constitution’ for purposes of Rule

4(k)(2) depends on whether a defendant has sufficient contacts with the United States as a whole

to justify the exercise of personal jurisdiction under the Due Process Clause of the Fifth

Amendment.” Mwani, 417 F.3d at 11. This requires the Court to determine “if the defendant

has purposefully directed his activities at residents of the forum and [if] the litigation results

from alleged injuries that arise out of or relate to those activities.” Id. at 12 (cleaned up). The

Court concludes that even if HSBC and HBEU purposefully directed their activities at the United

States, Plaintiffs have not shown that their injuries arise out of or relate to those activities. Thus,

the Court cannot exercise personal jurisdiction over HSBC and HBEU.

       Plaintiffs allege that these entities—that represent that they have no “representative

offices, direct subsidiaries, or branches in the United States,” MTD at 9—directed their activities

at financial markets and institutions in this country in various ways during the purported

financial conspiracy outlined above. They assert that HBEU had contact with the United States

through the various schemes that it undertook with HBUS, which operates in the United States.

See Am. Compl. ¶¶ 136-37, 139, 153. They allege that HBEU and HBUS communicated

directly about those schemes. See id. ¶¶ 143, 153. And their allegations make clear that these



5
 When “the defendant contends that he cannot be sued in the forum state and refuses to identify
any other [forum] where suit is possible, then the federal court is entitled to use Rule 4(k)(2).”
Mwani, 417 F.3d at 11.


                                                   6
         Case 1:18-cv-02739-TJK Document 38 Filed 11/16/20 Page 7 of 18




schemes were directed at circumventing United States law, id. ¶¶ 146, 147, 153, and some were

referred to as U.S. dollar clearing services, emphasizing the role of U.S. currency, id. ¶¶ 153,

156, 164.

       Plaintiffs similarly allege that HSBC directed its activities at the United States. They

assert that HSBC also communicated directly with HBUS—again, which operates here—to

pressure or direct it to restore its banknotes business with Al Rajhi Bank, see Am. Compl. ¶¶

177-79. They allege that in 2003, HSBC’s head of compliance warned that amending payment

messages “could provide the basis for an action against [HSBC] Group for breach of sanctions.”

Am. Compl. ¶ 157. Despite this concern, they assert that several times HSBC provided the

approval necessary for HBEU to continue its U.S. sanctions-evading program. Id. ¶¶ 156–57.

And they allege that HSBC, in connection with a deferred prosecution agreement, admitted that

through these schemes it had violated U.S. law and undermined U.S. national security, foreign

policy, and sanctions programs. Id. ¶¶ 37, 202.

       But even assuming these contacts show that HSBC and HBEU purposely directed their

activities at the United States, Plaintiffs must also show that “the litigation results from alleged

injuries that arise out of or relate to those activities.” Mwani, 417 F.3d at 12 (cleaned up). To

satisfy this prong, “the plaintiff must show some sort of causal relationship between a

defendant’s U.S. contacts and the episode in suit.” Triple Up Ltd. v. Youku Tudou Inc., 235 F.

Supp. 3d 15, 27 (D.D.C. 2017)). Plaintiffs do not show that their injuries, caused by the tragic

suicide attack at Camp Chapman, “arose out of” or “relate to” HSBC and HBEU’s contacts with

the United States so as to support this Court’s personal jurisdiction over them.

       Plaintiffs simply do not explain how these alleged activities link up to al-Qaeda’s suicide

attack on Camp Chapman. They do not, for example, allege that HSBC and HBEU executed any




                                                  7
         Case 1:18-cv-02739-TJK Document 38 Filed 11/16/20 Page 8 of 18




of the transactions at issue for the benefit of al-Qaeda or that the transactions played any role in

the attack itself. And while Plaintiffs allege that the Banks had ties to Iran and terrorist

organizations,6 and that HSBC and HBEU should have known about those connections, they do

not assert that the Banks were involved in the attack or even that they had ties to al-Qaeda at the

time of the attack. At most, they allege that, simply because HSBC and HBEU helped the Banks

avoid U.S. sanctions, they “should have known” that their banking services were being used “to

facilitate the laundering of funds needed for groups like al-Qaeda to operate.” Am. Compl. ¶

150; see also ¶ 38 (alleging that it should have been reasonably foreseeable to the HSBC

Defendants that their activities would have facilitated attacks like the one at Camp Chapman).

But Plaintiffs point to no case in which a court has found specific personal jurisdiction over a

foreign bank for its involvement in an alleged terrorist attack based on similar allegations.

Indeed, as the HSBC Defendants note, three courts have already declined to exercise personal

jurisdiction over HSBC on allegations similar to those here. See Siegel v. HSBC Holdings, No.

17-cv-6593 (DLC), 2018 WL 501610 at *2 (S.D.N.Y. Jan. 19, 2018); Zapata v. HSBC Holdings,

No. 1:16-CV-030 (ASH), 2017 WL 6939209, at *4 (S.D. Tex. Sept. 14, 2017); Siegel v. HSBC

Holdings, 283 F. Supp. 3d 722, 727-29 (N.D. Ill. 2017). As one court put it, allegations “that a

bank provides financial services to clients that associate with al-Qaeda, thereby aiding al-Qaeda,

are not enough” to show that a claim “arises out of those contacts . . . for personal jurisdiction

purposes.” Siegel, 2018 WL 501610, at *4 (cleaned up). See also In re Terrorist Attacks, 718 F.



6
  See generally Am. Compl. ¶¶ 102–05 (In 2006, Under-Secretary for Terrorism and Financial
Intelligence stated that “Bank Saderat facilitates Iran’s transfer of hundreds of millions of dollars
to Hezbollah and other terrorist organizations each year”); id. ¶¶ 106–10 (In 2007, the
Department of the Treasury found that Bank Melli “provides banking services to the IRGC and
the quds force.”); id. ¶¶ 111–26 (In 2003, the CIA concluded that Al Rajhi Bank was a
“[c]onduit for extremist financing” and identified its former CEO as a “key financial
contributor[]” for al-Qaeda).


                                                  8
          Case 1:18-cv-02739-TJK Document 38 Filed 11/16/20 Page 9 of 18




Supp. 2d 456, 480 (S.D.N.Y. 2010) (“The due process rights of a foreign defendant protects him

from being subject to the jurisdiction of the American courts based solely on allegations that he

provided . . . financial services to entities with al-Qaeda ties.”).

        Finally, Plaintiffs find no support in Wultz v. Islamic Republic of Iran, 755 F. Supp. 2d 1

(D.D.C. 2010), the key case they cite in support of personal jurisdiction over HSBC and HBUS.

In that case, as they assert, the court found that “the alleged jurisdictional fact that [the Bank of

China] knowingly performed a wire transfer for [Palestinian Islamic Jihad] through one of its

U.S. branches support[ed] a finding of specific personal jurisdiction.” 755 F. Supp. 2d at 34.

But there, the bank was alleged to have executed financial transactions directly on behalf of the

terrorist organization that committed the attack in question, and the bank was alleged to have

been told by Chinese authorities that the specific transactions at issue were enabling the terrorist

activities of the organization. Id. Thus, where “a bank has knowledge that it is funding terrorists

. . . contacts created by such funding can support such a finding [of specific jurisdiction].” Id.

No similar jurisdictional facts are pled here.

        Because Plaintiffs have failed to plead that their injuries caused by the suicide attack at

Camp Chapman “arose out of” or “relate to” HSBC and HBEU’s contacts with the United States,

this Court must dismiss the claims against them for lack of personal jurisdiction.

        B.      Failure to State a Claim

        Plaintiffs bring aiding-and-abetting and conspiracy claims against the remaining HSBC

Defendants, HBUS and HBNA,7 under JASTA’s secondary liability provision, 18 U.S.C.

§ 2333(d)(2). This provision provides that:



7
 Because the Court finds it lacks personal jurisdiction over HSBC and HBEU, the Court only
addresses the HSBC Defendants’ arguments that Plaintiffs fail to state a claim against HBUS and
HBNA.


                                                   9
         Case 1:18-cv-02739-TJK Document 38 Filed 11/16/20 Page 10 of 18




               In an action under subsection (a) for an injury arising from an act of
               international terrorism committed, planned, or authorized by an
               organization that had been designated as a foreign terrorist
               organization under section 219 of the Immigration and Nationality
               Act (8 U.S.C. § 1189), as of the date on which such act of
               international terrorism was committed, planned, or authorized,
               liability may be asserted as to any person who aids and abets, by
               knowingly providing substantial assistance, or who conspires with
               the person who committed such an act of international terrorism.

Id. Subsection (a) creates a civil cause of action for U.S. nationals “injured . . . by reason of an

act of international terrorism.” 18 U.S.C. § 2333(a). Acts of “international terrorism,” as

defined in 18 U.S.C. § 2331(a), include activities that:

               (A) involve violent acts or acts dangerous to human life that are a
               violation of the criminal laws of the United States or of any State,
               or that would be a criminal violation if committed within the
               jurisdiction of the United States or of any State;

               (B) appear to be intended – (i) to intimidate or coerce a civilian
               population; (ii) to influence the policy of a government by
               intimidation or coercion; or (iii) to affect the conduct of a
               government by mass destruction, assassination, or kidnapping; and

               (C) occur primarily outside the territorial jurisdiction of the United
               States.

       While the D.C. Circuit has not directly addressed JASTA claims for aiding-and-abetting

or conspiracy, in that statute Congress identified Halberstam v. Welch, 705 F.2d 472 (D.C. Cir.

1983) as “the proper legal framework” for how its “Federal civil aiding and abetting and

conspiracy liability” claims should function. Pub. L. No. 114-222, § 2(a)(5), 130 Stat. 852; see

Freeman v. HSBC Holdings, 18-CF-7359 (PKC) (CLP), 19-CV-2146 (PKC) (CLP), 2020 WL

3035067 at *5 (E.D.N.Y. June 5, 2020) (quoting Siegel v. HSBC N. Am. Holdings, 933 F.3d 217,

223 (2d Cir. 2019)); cf. Owens v. BNP Paribas, S.A., 897 F.3d 266, 277 (D.C. Cir. 2018). Thus,

courts that have considered JASTA secondary-liability claims use the Halberstam framework.




                                                  10
         Case 1:18-cv-02739-TJK Document 38 Filed 11/16/20 Page 11 of 18




See, e.g., Linde v. Arab Bank, 882 F.3d 314 (2d Cir. 2018); Atchley v. AstraZeneca UK Ltd., 17-

2136 (RJL), 2020 WL 4040345 (D.D.C. July 17, 2020) (appeal filed).

       As a threshold matter, to state a claim for liability under JASTA a plaintiff must plausibly

allege that an injury arose “from an act of international terrorism committed, planned, or

authorized by an organization that had been designated as a foreign terrorist organization . . . as

of the date on which such act of international terrorism was committed, planned or authorized.”

18 U.S.C. § 2333(d)(2). Plaintiffs allege, and the HSBC Defendants do not contest, that

(1) Plaintiffs suffered injuries (the deaths of Wise and Paresi), (2) al-Qaeda, a designated Foreign

Terrorist Organization (FTO), was responsible for the suicide attack at Camp Chapman, and

(3) the attack was an act of international terrorism. The Court thus moves on to consider each

claim of secondary liability under JASTA.

               1.      Aiding-and-abetting (Count II)

       There are three elements to a JASTA aiding-and-abetting claim: (1) the defendant-aided

party must perform a wrongful act causing injury, (2) the defendant must be generally aware of

his role as part of an overall illegal or tortious activity when he provides the assistance, and

(3) the defendant must knowingly and substantially assist the principal act. Halberstam, 705

F.2d at 477. Failure to allege all three Halberstam elements requires dismissal. See, e.g., Siegel,

933 F.3d at 224 (dismissing aiding-and-abetting claim because the plaintiffs failed to allege two

of the three Halberstam elements).

       Plaintiffs fail to plausibly allege the second and third Halberstam elements. The second

element requires an allegation that HBUS and HBNA were “aware” that, by assisting the Banks,

they themselves were “assuming a role in terrorist activities.” Linde, 882 F.3d at 329 (quoting

Halberstam, 705 F.2d at 477). “Thus, although a defendant need not know of or intend to bring




                                                  11
         Case 1:18-cv-02739-TJK Document 38 Filed 11/16/20 Page 12 of 18




about the specific attacks at issue, the Complaint must allege plausibly that, in providing

financial services, Defendants were ‘generally aware’ that they were thereby playing a ‘role’ in

an FTO’s violent or life-endangering activities.” O’Sullivan v. Deutsche Bank, 1:17-cv-8709

(LTS) (GWG), 2019 WL 1409446, at *10 (S.D.N.Y. Mar. 28, 2019) (quoting Linde, 882 F.3d at

329). Moreover, “failure . . . to adhere to sanctions and counter-terrorism laws do not, on their

own, equate to knowingly playing a role in terrorist activities.” Kaplan v. Lebanese Canadian

Bank, 405 F. Supp. 3d 525, 535 (S.D.N.Y. 2019). Instead, a plaintiff must plead that a defendant

was “aware that through its own conduct . . . it [was] assuming a role in actual terrorist activity.”

Freeman, 2020 WL 3035067, at *7.

       The allegations in the Amended Complaint come up well short of this high bar. Plaintiffs

fail to allege that HBUS and HBNA were aware they were supporting al-Qaeda, much less

“assuming a role” in al-Qaeda’s violent activities. For the most part, Plaintiffs allege that HBUS

and HBNA may or should have known about the Banks’ connections to terrorist financing

because of well-known public information.8 But that is not enough to establish that Defendants

were aware of any role of their own in terrorist activities. See Linde, 882 F.3d at 32930

(distinguishing the awareness necessary to sustain an aiding-and-abetting claim from the mens

rea for material support “which requires only knowledge of the organization’s connection to



8
  See Am. Compl. ¶ 57 (designation of Iran as a foreign state sponsor of terrorism since 1984);
id. ¶ 104 (Bank Saderat an SDGT as of 2007); id. ¶ 109 (Bank Melli designated an SDN as of
October 2007); id. ¶ 174 (“The Golden Chain document, which identified Al Rajhi’s founder and
former Chief Executive Officer and Chairman of its Board as a key financier of al-Qaeda, was
highly publicized and well-known among the banking community.”); id. ¶ 176 (“9/11
Commission Report documented the fact that the hijackers used Al Rajhi Bank, the United States
designated several Saudi-based nonprofit organizations that were clients of Al Rajhi Bank as
terrorist organizations, and Congressional hearings publicized these ties.”); see also id. ¶ 181
(referencing 2005 indictment alleging that senior officials from al-Haramain Foundation Inc. had
cashed $130,000 in American travelers checks at Al Rajhi Bank and then smuggled the money to
violent extremists in Chechnya).


                                                 12
         Case 1:18-cv-02739-TJK Document 38 Filed 11/16/20 Page 13 of 18




terrorism, not intent to further its terrorist activities or awareness that one is playing a role in

those activities.”). Plaintiffs also make two specific allegations that HBUS had actual

knowledge of Al Rajhi Bank’s connections to terrorism. Am. Compl. ¶¶ 175, 180. But even

those allegations do not meet this standard; they fall well short of asserting that HBUS and

HBNA knew they had assumed a role in al-Qaeda’s violent activities. See Strauss v. Credit

Lyonnais, S.A., 379 F. Supp. 3d 148, 164 (E.D.N.Y. 2019) (appeal filed). Finally, Plaintiffs also

allege that, simply because HBUS and HBNA helped the Banks avoid U.S. sanctions, they

“should have known” that their banking services were being used “to facilitate the laundering of

funds needed for groups like al-Qaeda to operate.” Am. Compl. ¶ 150; see also ¶ 38 (alleging

that it should have been reasonably foreseeable to the HSBC Defendants that their activities

would have facilitated attacks like the one at Camp Chapman). But again, these allegations do

not contain facts that plausibly suggest that HBUS and HBNA knew they had assumed a role in

terrorism.

        But even if Plaintiffs had met the second Halberstam element, they do not meet the third.

To fulfill the third Halberstam element, Plaintiffs must plausibly allege is that HBUS and HBNA

“knowingly and substantially assist[ed] the principal violation.” 705 F.2d at 477. “As a

threshold matter, Halberstam’s substantial assistance element requires that [defendants’]

assistance be knowing.” Honickman ex rel. Goldstein v. BLOM Bank, 432 F. Supp. 3d 253, 268

(E.D.N.Y. 2020) (emphasis in original). For all the reasons already explained, the Amended

Complaint fails to plausibly allege that HBUS and HBNA provided knowing assistance to the

suicide attack at Camp Chapman. Plaintiffs allege, at most, that years before the attack, HBUS

believed that the Al-Rajhi accounts at issue “may have been used by terrorists.” Am. Compl.




                                                   13
         Case 1:18-cv-02739-TJK Document 38 Filed 11/16/20 Page 14 of 18




¶ 175. This is hardly a claim that they knowingly assisted in this attack, carried out by al-Qaeda,

by facilitating the transactions at issue.

        Finally, even if HBUS and HBNA had the requisite “knowledge,” Plaintiffs fail to allege

that they “substantially” assisted the Camp Chapman suicide attack. In analyzing this element,

the Court considers (1) the nature of the act encouraged, (2) the amount and kind of assistance

given, (3) the defendant’s absence or presence at the time of the tort, (4) the defendant’s relation

to the tortious actor, (5) the defendant’s state of mind, and the (6) duration of the assistance

provided. Halberstam, 705 F.2d at 484. Because most of the factors strongly favor HBUS and

HBNA, the Court finds Plaintiffs have failed to satisfy the “substantial assistance” element.

        The nature of the act encouraged. The Court first considers the act encouraged to

determine “what aid might matter, i.e., be substantial.” Id. Here, Plaintiffs allege that the

relevant act is the suicide attack at Camp Chapman. Am. Compl. ¶ 259.

        The amount and kind of assistance given. Second, Plaintiffs fail to point to any

“assistance” that HBUS and HBNA gave to the Camp Chapman attack. For example, they do

not allege that they had any involvement in transactions that the Banks performed directly for, or

that directly benefitted, al-Qaeda or others involved in the attack. Although Plaintiffs assert that

HBUS and HBNA helped the Iranian Banks circumvent U.S. sanctions and that HBUS provided

hundreds of millions of dollars to Al Rajhi Bank, they “do not plausibly allege that [al-Qaeda]

received any of those funds or that Defendants knew or intended that [al-Qaeda] would receive

the funds.” Kaplan, 405 F. Supp. 3d at 536. Once again, the closest possible link comes from a

2002 email, in which HBUS posits that the Al-Rajhi accounts “may have been used by

terrorists.” Am. Compl. ¶ 175. But because the attack did not occur for another seven years, this




                                                 14
        Case 1:18-cv-02739-TJK Document 38 Filed 11/16/20 Page 15 of 18




allegation is too far removed to plausibly assert that HBUS or HBNA used these accounts to

finance the Camp Chapman attack or that its assistance caused Plaintiffs’ injuries.

       The defendant’s absence or presence at the time of the tort. Third, the parties agree that

HBUS and HBNA were not physically present at the suicide attack at Camp Chapman. Still,

they were “present” in the sense that, around the time of the attack, HBUS was actively

providing financial services to Al Rajhi Bank. See Am. Compl. ¶ 161; Honickman, 432 F. Supp.

3d at 268–69 (construing the term “presence” broadly to consider whether bank defendant was

involved in ongoing business transactions with the banks with alleged ties to terrorism).

       The defendant’s relation to the tortious actor. Fourth, Plaintiffs make no allegations that

HBUS and HBNA had any direct relationship with al-Qaeda or Balawi.

       The defendant’s state of mind. Fifth, Plaintiffs make no allegations that HBUS and

HBNA knowingly assumed a role in terrorist financing or al-Qaeda’s activities generally. In

considering this element, the Court should ask if “the defendant was ‘one in spirit’ with the

tortfeasor or ‘desire[d] to make the venture succeed.’” Atchley, 2020 WL 4040345, at *12

(quoting Halberstam, 705 F.2d at 484, 488). Even if Plaintiffs’ allegations are enough to plead

that HBUS and HBNA knew of the Banks’ ties to terrorism and even to al-Qaeda more

specifically, they do not allege that HBUS and HBNA had “any intent to further [al-Qaeda’s]

terrorism.” Taamneh v. Twitter, Inc., 343 F. Supp. 3d 904, 918 (N.D. Cal. 2018). In fact,

Plaintiffs undermine any such inference by also alleging that the HSBC Defendants were simply

“mesmerized by the potential profits,” suggesting that money—and not extremism—was the

motivation behind defendants’ actions. Am. Compl. ¶ 144.

       Duration of the assistance provided. Sixth, while Plaintiffs allege that the HSBC

Defendants provided banking services in violation of U.S. sanctions beginning in the 1990s and




                                                15
        Case 1:18-cv-02739-TJK Document 38 Filed 11/16/20 Page 16 of 18




throughout the relevant time in this case, Am. Compl. ¶¶ 133, 161, and that HBUS knew that it

was accepting transactions from sanctioned entities as early as June 2000, id. ¶ 140, Plaintiffs do

not suggest that the length of this banking relationship aided terrorism.

       Thus, because Plaintiffs have not adequately pled that (1) HBUS and HBNA knew that

by providing financial services to the Banks they were assuming a role in al-Qaeda’s terrorism,

and (2) their provision of financial services to the Banks knowingly and substantially assisted al-

Qaeda’s suicide attack at Camp Chapman, the aiding-and-abetting liability claims against them

must be dismissed.

               2.      Conspiracy (Count III)

       JASTA creates conspiracy liability “for an injury arising from an act of international

terrorism,” only for “any person . . . who conspires with the person who committed such an act.”

18 U.S.C. § 2333(d)(2); O’Sullivan, 2019 WL 1409446, at *9. Thus, JASTA liability exists only

where “the secondary tortfeasor [conspired with] the principal tortfeasor in committing ‘such an

act of international terrorism.’” Id. (quoting Taamneh, 343 F. Supp. 3d at 916 (emphasis in

original)). Plaintiffs do not allege that HBUS or HBNA conspired with al-Qaeda or Balawi—

“the person[s] who committed such an act of international terrorism.” Freeman v. HSBC

Holdings plc, 413 F. Supp. 3d 67, 95 (E.D.N.Y 2019). Nor do they allege that those entities that

allegedly conspired with HBUS and HBNA—the Banks—had any role in the Camp Chapman

suicide attack. Thus, the Amended Complaint fails to plead a JASTA conspiracy claim. See id.

at 97–99 (dismissing conspiracy claim because plaintiffs’ allegations failed to satisfy the

threshold statutory requirement that the HSBC defendants conspired with the person who

committed the act of international terrorism). For this reason alone, Plaintiffs’ conspiracy claims

must be dismissed against HBUS and HBNA.




                                                 16
         Case 1:18-cv-02739-TJK Document 38 Filed 11/16/20 Page 17 of 18




       But even if Plaintiffs’ conspiracy claims could survive this threshold issue, the Amended

Complaint fails to allege all the elements of a Halberstam conspiracy: (1) an agreement between

two or more parties; (2) to participate in an unlawful act; and (3) an injury caused by an unlawful

overt act performed by one of the parties; (4) to advance the common scheme. 705 F.2d at 477.

In short, “to be subject to secondary liability under JASTA on the basis of a conspiracy, a

defendant must have conspired to commit an act of international terrorism.” O’Sullivan, 2019

WL 1409446, at *9. And a plaintiff must allege a factual basis “that would lead one to infer that

Defendant[s] shared a[] common goal of committing an act of international terrorism.” Kaplan,

405 F. Supp. 3d at 534.

       Plaintiffs argue that these elements are satisfied because HBUS and HBNA allegedly

entered into a “terrorist financing” agreement with al-Qaeda. But courts have consistently held

that a financial institution’s provision of financial services to banks with alleged ties to terrorism

is too thin a reed on which to base a claim that the institution “shared the common goal of

committing an act of international terrorism.” Id.; see also Ofisi v. BNP Paribas, S.A., 278 F.

Supp. 3d 84, 110 (D.D.C. 2017) (finding that the plaintiffs failed to plead a bank acted in

furtherance of a “common scheme” with al-Qaeda to cause tortious harm to them because “[t]he

only conspiracy alleged in the complaint is a conspiracy . . . to defeat U.S. sanctions”), vacated

on other grounds, 285 F. Supp. 3d 240.

       At most, Plaintiffs allege that by illegally providing financial services for the Iranian

Banks, HBUS and HBNA joined a conspiracy to evade U.S. sanctions. But “no facts [alleged in

the complaint] suggest that [HBUS and HBNA] agreed to facilitate any wrongful conduct

beyond this.” Kemper v. Deutsche Bank AG, 911 F.3d 383, 395 (7th Cir. 2018). And even

assuming that HBUS and HBNA knew that the United States imposed sanctions against Iran and




                                                  17
        Case 1:18-cv-02739-TJK Document 38 Filed 11/16/20 Page 18 of 18




Al Rajhi Bank because of their connections to terrorism, “Defendants’ knowledge of the

animating purpose behind U.S. sanctions [does not] support Plaintiffs’ assertion that the attacks

were a foreseeable consequence of any alleged agreement to evade U.S. sanctions.” O’Sullivan,

2019 WL 1409446, at *9. At bottom, Plaintiffs do not allege any facts supporting a conclusion

that HBUS and HBNA’s provision of financial services to the Banks, and those entities’

connections to al-Qaeda, “was so coordinated or monolithic that Defendants shared a common

purpose or plan with [al-Qaeda].” Id. Thus, because the Amended Complaint fails to plausibly

allege an agreement to commit an act of international terrorism, Plaintiffs’ conspiracy liability

claims against HBUS and HBNA must be dismissed as well.

IV.    Conclusion

       For all the reasons set forth above, the HSBC Defendants’ motion to dismiss will be

granted. A separate order will issue.


                                                             /s/ Timothy J. Kelly
                                                             TIMOTHY J. KELLY
                                                             United States District Judge

Date: November 16, 2020




                                                18
